DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,589,215. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims drawn to a method for producing biomethane by utilizing membrane. There are minor differences between the sets of claims and such differences would have been obvious to one of skill in the art. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 5, 11, 13, and 15 are rejected under 35 U.S.C. 102(b) as being anticipated by Scholz et al. “Transforming Biogas into Biomethane using membrane Technology, 2013, pages 199-212.
Scholz discloses a process for transforming a biogas into biomethane wherein a biogas is first compressed to produce a compressed biogas which is then passed into a first polymeric membrane separation unit to produce a first retentate comprising more than 60% of methane. Since Scholz teaches that after a single stage methane recovery is greater than 85% and more than 95 % of CO2 is permeated, so it is estimated that the first permeate would comprise less than 20 % of methane.  The first retentate is then passed into a second polymeric gas separation membrane unit to produce a second retentate comprising more than 96% of methane and the second permeate, as estimated above, would comprise less than 70% methane. The second permeate is then recycled to the compressor. The process is excluded the use of regenerable adsorbent. The biogas comprises 45-75 % methane, 25-55 % CO2, up to 10% nitrogen, up to 1% oxygen, up to 5000 ppm of hydrogen sulfide, up to 2000 ppm of VOCs, siloxanes, and water. The first retentate has a pressure drop less than 50 psi from the biogas. The selectivity of the second membrane unit is at least 20 for CO2 over CH4. The first membrane unit comprises polyimides. The biomethane is meet the requirement of pipeline specification in which the biomethane comprises less than .00037 mole% H2S, 120 ppm water, 2-4% CO2. The membranes not only selectively remove CO2, but also H2S and water. Scholz does not explicitly teach that the first separation stage is selective for VOC’s over CH4. However, the first polymeric membrane separation unit of Scholz is selectively to retain CH4 and allow impurities other than CH4 to permeate the membrane; thus, the first membrane is selective for VOCs over CH4.  See . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 6-10, 12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Scholz et al. “Transforming Biogas into Biomethane using membrane Technology, 2013, pages 199-212 in view of Karode et al. (US 2017/0157555 A1). 
The process of Scholz is as discussed above. 
Scholz does not teach that water is removed after the compressing step, does not teach the water content of the compressed feed, does not teach the membrane comprises PEEK and membranes as in claims 7-9, does not teach that the first membrane has a selectivity of at least 10 for H2S over CH4, does not teach that the first gas mixture comprises less than 0.05% of water, does not teach a step of remove H2S from the first gas mixture and the second gas mixture to producing a mixture having less than 4 ppm H2S, does not teach the composition of the second permeate gas mixture as claimed, does not teach the use of a second compressor to compressed the second permeate, and does not teach that the selectivity of H2S over CH4 of the first membrane is higher than the second membrane. 
Karode teaches a process for separating CO2 from methane by utilizing membrane comprising PEEK and copolymer or block polymer as claimed. See para [0026]-[0029], [0031], [0044]
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Scholz by removing water after the compressed step because Scholz teaches that impurities such as water vapor and H2S have to be 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Scholz by utilizing  membranes as taught by Karode because such membranes are known to be effective. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Scholz by having the first membrane having a selectivity of at least 10 for H2S over CH4 because Scholz teaches that the membrane is also selected to remove H2S as well as CO2 and the selectivity of H2S over CH4 is depended on a sufficient driving force; therefore, it is within the level of one of skill in the art to have the selectivity at least 10 to sufficient to remove H2S. 
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Scholz by remove H2S from the first gas mixture and/or the second gas mixture to producing a mixture having less than 4 ppm H2S as claimed because a natural gas grid (U.S standard) required H2S content is about 0.00037 % mole (see table 1). Scholz also teaches that H2S is removed after membrane separation to meet the requirement of Natural Gas pipeline (Figure 8). Therefore, it is within the level of one of skill in the art would add a step of remove H2S (such as scavenger media) to further remove H2S from the first and/or the second gas mixture. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Scholz by producing the second permeate 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Scholz by utilizing a second compressor to compress the second permeate stream because Scholz teaches that the second permeate stream is compressed (in first compressor) before feeding into the first membrane unit (stage). It is within the level one of one of skill in the art to compressed the second permeate stream in either a first or a second compressor before feeding into the first membrane unit because it would be expected that the results would be the same or similar when compressing the second permeate stream in either first or second compressors before feeding into the first membrane unit. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Scholz by having a selectivity of H2S over CH4 of the first membrane is higher than the second membrane because after the first membrane separation there is a very small amount of H2S is remained in the retentate; therefore, a high selectivity of H2S as in the first membrane stage is not required as in the second membrane stage.  
Response to Arguments
The argument that Scholz does not disclose membranes that are selective for VOC’s over CH4 is not persuasive because Scholz teaches that the first polymeric membrane separation unit 4 and allow impurities other than CH4 to permeate the membrane; thus, the first membrane is inherently selective for VOCs over CH4.

Terminal Disclaimer
The terminal disclaimer filed on 10/20/2021 is not proper because the person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b). (See FP 14.26.08). Please file a POA that gives power to the attorney who is signing the TD. Also, resubmit TD or file a TD that is signed by the applicant. No new fee required.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/TAM M NGUYEN/            Primary Examiner, Art Unit 1772